DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the claimed “inductor” has no support on the original specification.
Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
the inductor from claims 3, 11 and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
a conductive thread   from claims 4, 12 and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-9, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugata (US Publication 2006/0290497).
Regarding claim 1, Sugata discloses a method for managing a fastener association with an item of apparel, the method comprising: 
receiving information indicative of an energized sensor, wherein the energized sensor is disposed adjacent a fastener that is associated with an item of apparel (see annotated Fig. 47); 
determining a characteristic of the fastener based at least upon the received information, wherein determining the characteristic comprises determining a curve indicative of one or more of a movement rate or position of at least a portion of the fastener (see annotated Fig. 47); and 
providing a response to a wearer of the item of apparel based at least upon the characteristic of the fastener (see annotated Fig. 47).  
Regarding claim 2, Sugata discloses, wherein the received information comprises an identifier associated with the sensor (see annotated Fig. 47).  
Regarding claim 4, Sugata discloses, wherein the sensor comprises a conductive thread (29) (see annotated Fig. 47).  
Regarding claim 5, Sugata discloses, wherein determining the characteristic of the fastener determining a power curve indicative of one or more of a movement rate or position of at least a portion of the fastener (see annotated Fig. 47).  
Regarding claim 6, Sugata discloses, wherein the characteristic comprises a position or movement of the fastener (see annotated Fig. 47).  
Regarding claim 7, Sugata discloses, wherein the fastener comprises a zipper type fastener including a pull, and wherein the characteristic comprises a position or movement of the pull (see Fig. 1 and annotated Fig. 47).  
Regarding claim 8, Sugata discloses, wherein the response to the wearer indicates a notification to the wearer of a fastener profile, instructions to the wearer, a 
Regarding claim 9, Sugata discloses, wherein the response comprises a notification of the characteristic of the fastener (see annotated Fig. 47).  
Regarding claim 17, Sugata discloses a fastener system comprising: 
a moveable fastener configured to cause two opposing portions of an item of apparel to be selective coupled and uncoupled based on movement of the fastener (see annotated Fig. 47); 
an electrical actuator (28) disposed adjacent a portion of the fastener, wherein an energizing of the actuator causes movement or limits movement of the fastener relative to the actuator (see annotated Fig. 47); and 
receiving an electrical signal at the actuator to energize the actuator (see annotated Fig. 47).  
Regarding claim 19, Sugata discloses, wherein the actuator comprises a conductive thread (29) (see annotated Fig. 47).  
Regarding claim 20, Sugata discloses, wherein the fastener comprises a zipper type fastener including a pull (see Fig. 1).   

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sugata (US Publication 2006/0290497), in view of Zhang et al. (US Publication 2017/0049394).
Regarding claim 3, Sugate discloses the claimed invention except for the sensor comprises an inductor.  However Zhang et al. teaches the sensor comprises an inductor (11) (see Fig. 1B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a sensor that comprises an inductor in order to have an electromagnetic filed that will send an electrical signal.
claim 10, Sugata discloses a fastener system comprising: 
a moveable fastener configured to cause two opposing portions of an item of apparel to be selective coupled and uncoupled based on movement of the fastener (see annotated Fig. 47); 
a plurality of sensors (28) disposed adjacent a portion of the fastener, wherein each of the plurality of sensors (28) is discrete and spaced apart from the other sensors (see annotated Fig. 47); and 
causing transmission of information relating to the generated electrical current (see annotated Fig. 47). 
 Sugata does not disclose a movement of the fastener relative to the plurality of sensors
Regarding claim 11, Sugate discloses the claimed invention except for the sensor comprises an inductor.  However Zhang et al. teaches the sensor comprises an inductor (11) (see Fig. 1B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a sensor that comprises an inductor in order to have an electromagnetic filed that will send an electrical signal.
Regarding claim 12, Sugata discloses, wherein the sensor comprises a conductive thread (29) (see annotated Fig. 47).  
Regarding claim 13, Sugata discloses, wherein the transmitted information comprises a characteristic of the fastener (see annotated Fig. 47).  
Regarding claim 14, Sugata discloses, wherein the characteristic comprises a position or movement of the fastener (see annotated Fig. 47).  
Regarding claim 15, Sugata discloses, wherein the fastener comprises a zipper type fastener including a pull (see Fig. 1). 
Regarding claim 16, Sugata discloses, wherein the generated electrical current is used to power at least a portion of the transmission of information (see annotated Fig. 47).  
Regarding claim 18, Sugate discloses the claimed invention except for the actuator comprises an inductor.  However Zhang et al. teaches the actuator comprises an inductor (11) (see Fig. 1B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an actuator that comprises an inductor in order to have an electromagnetic filed that will send an electrical signal.

    PNG
    media_image1.png
    527
    499
    media_image1.png
    Greyscale

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 


/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677